Title: Notes on the Opening of the Courts, 19 December 1765
From: Adams, John
To: 


     
      
       19? December 1765
       
      
     
     Right, Wrong and Remedy.
     Common Law is common Right, 1. Inst. 142.a. Cokes Proem to 2d Inst.
     The Law is the Subjects best Birthright. 2. Inst. 56.
     Want of Right and Want of Remedy is all one, for where there is no Remedy, there is no Right, 1. Inst. 95.b.
     The Law provides a Remedy for every Wrong. 1. Inst. 197.b. 2. Inst. 55. 56. 405. but see 1. Inst. 199.b.
     The Law hath a Delight in giving of Remedy. Lit. 323. 1. Inst. 54.b. 199.b. 200.a.
     The Act of Law, never doth Wrong. 1. Inst. 88.b. 148.a.b. 379.a.
     Where the Construction of any Act is left to the Law, the Law will never construe it to work a wrong. Woods. Inst. P. 4. 5.
     A statute must be construed that no innocent man may by a literal Construction receive Damage. Wood Page 9.
     An Act of Parliament can do no Wrong. Holt. 12. Mod. 687. 688. Hill. 13Wm. 3. B. R. City of London vs. Wood.
     Actus dei nemini facit Injuriam.—Actus Legis nulli facit Injuriam.
     Cases of Necessity and Impossibility.
     The Law forces no one to that which is impossible or vain. 1. Inst. 79.a. 92.a. 127.b.—to procure the Stamp Papers is impossible, and to stop Justice would be vain.
     Things of Necessity are to be excepted out of a general Law. 2. Inst. 168.
     
     
     
     
     
     There is nothing of greater Necessity than the Administration of Justice,—Justice cannot be administered at present but in the Usual Way.—Therefore the present Case and these Times are excepted out of that general Law the Stamp Act.
     Things for Necessity Sake, or to prevent a Failure of Justice, are excepted out of a Statute. Woods. Inst. Page 9 8.
     Acts of Parliament that are against Reason, or impossible to be performed shall be judged void. 8. Rep. 118. 128. 129. 2. Inst. 587. 588.
    